Citation Nr: 1431312	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic (Virtual VA and VBMS) files, as well as the evidence in his physical claims file.

In August 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service connection for a nervous condition was denied in a December 1986 rating decision.  The Veteran appealed, however, his representative withdrew the appeal in February 1990.  Thus, the December 1986 decision is final.

2.  Evidence submitted subsequent to the December 1986 decision raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The December 1986 rating decision which declined to reopen the issue of entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the December 1986 decision, and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the decision to reopen the claim of entitlement to service connection for a psychiatric disorder discussion of VA's compliance with the VCAA is not necessary.

New and Material Evidence

The Veteran did not perfect an appeal to a December 1986 rating decision which declined to reopen the issue of entitlement to service connection for a nervous condition.  Hence, that rating decision is final.  38 U.S.C.A. § 7105.

The law provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Based on the grounds stated for the decision declining to reopen the claim in the December 1986 decision, new and material evidence would consist of evidence of his current psychiatric condition manifesting in service or to a compensable degree within one year of service, or medical evidence linking such disability to active service.  In this regard, additional evidence received since the December 1986 decision includes a November 2008 letter from a VA psychiatrist which states that the Veteran is incapable of gainful employment due to his medical-psychiatric illness that "began while he was in the military."

Accordingly, the Board finds that the evidence received since the December 1986 decision is new and material.  The claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

The Veteran has not been afforded a VA compensation examination addressing the etiology of his psychiatric disorder.  In this regard the Veteran has been diagnosed with schizophrenia.  The appellant's service personnel records include a request for the appellant's discharge from the service under Chapter 13 of Army Regulation 635-200 due to "mental problems and enuresis."  The service medical records, however, reveal no evidence of any treatment or diagnosis of an acquired psychiatric disorder.  Indeed, a May 1973 psychiatric examination revealed that the appellant showed no evidence of any significant psychiatric illness.

Despite the foregoing negative evidence in November 2008 a VA psychiatrist opined that the Veteran's schizophrenia began while he was in the service.  In addition, VA treatment records in Virtual VA also include this same psychiatrist's opinion that the appellant's current psychiatric disorder was first manifest during active service.  Unfortunately, there is no evidence that this psychiatrist had access to the Veteran's claims file and, more importantly, to his service treatment and personnel records.  

Therefore, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that additional development is necessary to include obtaining a medical opinion in conjunction with the review of the entire record to ascertain whether any current psychiatric disorder manifested in service, and if not, whether a psychosis was compensably disabling within one year of his discharge from active duty, or whether any current psychiatric disorder is otherwise related to service.  38 C.F.R. § 3.159(c)(4). 

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

The Veteran's enlistment examination physical noted multiple body tattoos; however, his separation physical did not mention any tattoos.  A VA treatment record dated in October 1975 notes history of drug abuse since the age of 16 and positive history of hepatitis in the past.  At a July 1985 VA examination, the Veteran reported that his problems began while he was in the military (starting in 1972 or 1973) because this is when he became involved with numerous drugs including speed, heroin, cocaine, LSD, and marijuana and that he was using these drugs regularly until a number of years prior to 1985.  At the December 1987 VA examination, the examiner noted that the Veteran served in the Army from September 1972 to July 1973, that records revealed no psychiatric history at the time of discharge, that he was apparently using drugs heavily at that time, and that he had an extensive history of substance abuse including speed, heroin, LSD, cocaine, and marijuana.  The December 1987 examiner noted that the Veteran's first psychiatric hospitalization was in 1975 and that at that time, he was using numerous drugs both intravenously and orally.  VA treatment record dated in September 1998 notes that the Veteran's risk for hepatitis may relate to his multiple tattoos across his arms, thorax, and chest area that he claimed he had done 25 years prior as he denied intravenous drug use, cocaine use, blood transfusions, hemodialysis, or multiple sex partners.  A VA treatment record dated in March 1998 notes that the Veteran had tattoos, mostly placed three years ago over his upper extremities, chest, and abdomen.      

The Veteran testified in August 2013 that during service he did not use any illicit drugs.  The Veteran also testified that he had two tattoos prior to his entrance into service, obtained three tattoos during service, and had not obtained tattoos since his discharge from service.  As this testimony is inconsistent with the medical evidence of record from 1975 to 1998, the Board is presented with questions concerning the appellant's credibility.  Indeed, without credible evidence of tattoos obtained during service, the most probative and credible evidence indicates that the appellant's only risk factor for hepatitis C during service was intravenous drug use.    
 
Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2013).

However, an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id. Compensation is precluded in only two situations:  (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.

Given the foregoing, the Board finds that in this case adjudication of the Veteran's claim of entitlement to service connection for hepatitis C would be premature prior to determining whether service connection is in order for an acquired psychiatric disorder,  If service connection for an acquired psychiatric disorder is in order then the question arises whether the appellant's drug abuse is caused or aggravated by that psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorder and hepatitis C that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran must be afforded a VA psychiatric examination.  The psychiatrist is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  

The psychiatrist must opine whether it is at least as likely as not that any current psychiatric disorder was first manifested during active service, or is otherwise related to service.  If not, is it at least as likely as not that any diagnosed psychosis was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; by symptoms controlled by continuous medication to a compensable degree within a year following his July 1973 discharge from active duty.  The examiner must address the opinions offered by the VA physician who wrote the aforementioned November 2008 statement.

If the examiner finds that a psychiatric disorder is related to service in any manner then the examiner must opine whether it is at least as likely as not that the Veteran's intravenous drug use is caused by, or made permanently worse by that psychiatric disorder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A complete and fully reasoned rationale is required for any and all opinions expressed.  If the psychiatrist determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the psychiatrist does not have the necessary knowledge or training.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


